Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 19-80030-CR-DIMITROULEAS

   UNITED STATES OF AMERICA,

   vs.


   PHILLIP BRAUN,
   AARON SINGERMAN,
   ANTHONY VENTRELLA,
   JAMES BOCCUZZI,
   BLACKSTONE LABS, LLC, and
   VENTECH LABS, LLC.,
         Defendants.
   __________________________________/

   JOINT DEFENSE REPLY TO GOVERNMENT’S RESPONSE TO MOTION IN LIMINE
       TO EXCLUDE CERTAIN WITNESSES FROM TESTIFYING AT TRIAL AND
        MOTION TO STRIKE SURPLUSAGE FROM THE INDICTMENT, WITH
                  INCORPORATED MEMORANDUM OF LAW

          In its Response (DE 453), the Government confirmed that it intends to offer evidence at

   trial of an undetermined number of witnesses “who purchased and consumed products

   distributed by defendant Blackstone Labs, LLC (“Blackstone”).” These witnesses are in addition

   to C.H., the only named victim in the Indictment. As is explained below, the Response does not

   diminish the strength of the fundamental points made in the Motion in Limine (DE 441). Rather,

   the Government has provided notice of an intention to call irrelevant and prejudicial witnesses.

   These witnesses will be used to improperly bolster C.H.’s claims of injury and will necessitate

   time-consuming mini-trials on their consumption of other supplements and substances, as well as

   extensive examination of their medical histories. The Motion in Limine (DE 441) should

   therefore be granted in full.

          A.      Complaints That Do Not Constitute “Serious Adverse Events” Are


                                                  1
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 2 of 12



                  Irrelevant.

          The Government describes the witness testimony as follows:

          These witnesses each subsequently contacted Blackstone with concerns that the products
   caused health problems. Each witness would testify about their individual experience, the
   representations they relied upon in purchasing the defendants’ products, the reason they
   subsequently contacted Blackstone, and the response they received from Blackstone, if any.”
   See, page 2, (DE 453).

          As detailed in the Motion in Limine, these prospective witnesses complained of various

   and often minor physical ailments. Blackstone was not legally required to report these

   complaints to FDA.

          The Government confuses witness complaints that are not legally required to be reported

   with “serious adverse events” that are required to be reported as defined under the Dietary

   Supplement and Nonprescription Protection Act of 2006 (“DSNPA”). The Government argues

   that the failure to report any complaint from any purchaser is relevant evidence of wire fraud or

   mail fraud or intent to deceive or impede the function of the FDA. The Government even creates

   its own category of required reporting like “potentially serious adverse” events, a phrase that is

   nowhere found in the statute. Response at page 18, line 8. The Government argues that the

   Defendants never reported anything, “serious or otherwise,” and that fact is relevant criminal

   evidence for which the Defendants must be held accountable in this trial. This is wrong, and

   represents a significant expansion of the limited regulatory scheme in the guise of a criminal

   prosecution. The failure to do something not required by law cannot be used by the Government

   to imply “otherwise.” The Government expression as to the ambit of the statutory reporting

   obligation. How much more so will the jury be irreparably confused by this uncertainty? The

   statutory authority governing mandatory reporting is not even mentioned in the Indictment. This



                                                   2
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 3 of 12



   Court has the authority to exclude such evidence.

          The Motion in Limine is factually specific. The Motion sets forth the information the

   customer provided to Blackstone about any alleged side effect. The Motion differentiates the

   information later obtained by the government during its investigation. Unlike the Motion, the

   Government’s Response does not make its relevance arguments witness by witness. The

   Government does not even limit itself to the witnesses identified in the Motion as more fully

   detailed below.

          The Government alternates between the phrases “adverse event” and “serious adverse

   event.” The distinction between these terms is, however, critical. As the Government

   acknowledges (p. 9), the Defendants are only required to report “serious adverse events” to

   FDA. Moreover, the Government concedes on page 13 that only one complaining customer other

   than C.H., that is R.R., was hospitalized. None of the other complaining customers meet the

   statutory definition of “serious adverse event.” For example, regarding M.G., whose alleged

   injury is gynecomastia or enlarged breast tissue, the Defendants set forth in the Motion in Limine

   the following:

           M.G. This member of the military sent an email to Blackstone reporting that he
   ordered the “stack 3 times about 3-4 months. The stack did work for me.” He told
   Blackstone he experienced gynecomastia (swollen breasts) with discharge. He sent his blood
   work to the Blackstone customer service email and was told by a Customer Representative
   to see a doctor. The Government provided no medical records or records of hospitalization for
   this witness.

          “Serious adverse event” is defined in 21 U.S.C. 379aa-1(a)(2) as

          one that results in death, a life-threating experience, inpatient hospitalization, a
          persistent or significant disability or incapacity, a congenital anomaly or birth
          defect, or requires based on reasonable medical judgment, a medical or surgical
          intervention to prevent an outcome described above.



                                                   3
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 4 of 12



          As applied to M.G., the Government offered no basis for stating that the changes were

   “permanent” and that enlarged breast tissue meets the definition of serious adverse event. It is

   not a disability or incapacity and is nowhere alleged in the Indictment. Likewise, S.L.’s

   endoscopy, or other witnesses’ lightheadedness, jumpiness, or swollen gums are not serious

   adverse events and therefore, those complaining witnesses are irrelevant and must be excluded.

          B.      Alternatively, Medical Records Are Necessary.

          The Government declared it “does not believe that [the complaining customers’] medical

   records are necessary or relevant to the trial, other than C.H.” Defendants do not share that

   belief. Nor do due process considerations support the Government’s contention. Defendants have

   a constitutional right to be informed of the allegations against them, to confront adverse

   witnesses, to explore the substance of their testimony, and to test their credibility through cross-

   examination. If the Government is permitted to call S.L., as just one example, to testify that she

   “required an emergency room visit and an endoscopy after consuming a Blackstone product” (p.

   18), Defendants have a right to review S.L.’s complete medical records and inquire about the

   nature and extent of S.L.’s use and abuse of Blackstone products, her use and abuse of other

   products and substances, the medical care she obtained, and whether the Blackstone product had

   any causal connection whatsoever to the Emergency Room visit. To be clear, these are the exact

   complaining customer “mini-trials” the Defendants seek to avoid through their Motion in

   Limine.

          But, if this Court allows the Government to call a witness for this purpose, the Court must

   equally allow the defense to investigate and effectively cross-examine that witness. The

   Defendants must be allowed to show that a Blackstone product was not the cause of the alleged



                                                    4
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 5 of 12



   injury. To not allow investigation and effective cross-examination will enable the jury to

   conclude CH’s injury must have been caused by a Blackstone product. If the Defendants are

   prohibited from cross-examining the other witnesses as to their extensive medical histories, as

   yet unknown and undisclosed, the jury will speculate why the Defendants remained silent,

   ultimately drawing an unfair and inaccurate inference of guilt.

          The Government states on page 4 that it provided some medical records at the same time

   they argue that medical records of these complaining customers are irrelevant. However, just as

   soon as a witness gives testimony about an injury, the Defendants must cross-examine the

   witness to determine whether that injury meets the statutory definition of a “serious adverse

   event” requiring reporting by Blackstone on MedWatch. This determination requires medical

   records from at least 6 months before the alleged injury to 6 months after the alleged injury.

          With respect to R.R., he wrote an email to Blackstone that he experienced acute liver

   failure from DMZ 2.0. However, he is the customer most like C.H., who claimed he took Alpha

   One Max, in that R.R. later told the Government he suffered liver injury and was hospitalized

   because of taking Blackstone’s DMZ 2.0 and Alpha One Max. He also informed the Government

   that an employee at Gold Coast Fitness in Brunswick, Georgia (not Blackstone or any of the

   charged Defendants) told him to take the products together. His prospective testimony is the

   most dangerous because the jury could readily infer that if R.R. suffered the same injury from the

   same product, then C.H. must be telling the truth. It is critical that complete medical records be

   provided for R.R. The Government will pre-try this witnesses in anticipation of trial. The

   Government can have R.R. sign the same HIPPA medical consent form C.H. signed for access to

   his voluminous medical records. The Government can produce all medical records for all the



                                                    5
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 6 of 12



   doctors or institutions for which R.R. sought consultation and treatment for at least 6 months

   prior to his alleged injury and for 6 months after his alleged injury. In preparing for cross-

   examination of R.R., the Defendants must have the opportunity for their medical expert to

   evaluate R.R. and his claim that a Blackstone product caused his injury.

          Medical records are crucial for impeachment to call into question the witness’s entire

   credibility. Also, medical records are crucial to avoid the jury concluding that if this witness

   possibly suffered a medical injury, then CH must have suffered one as well because of a

   Blackstone product. The Government states as much on page 12,

                 Here, where medical and pharmacology experts are expected to testify
          about the specific effects of anabolic steroids on the human body, evidence that
          Blackstone products in fact caused identical effects in multiple individuals is
          relevant to prove the Count 4 Conspiracy. A juror could properly conclude that a
          product included anabolic steroids where multiple individuals consumed the
          product and experienced symptoms or results consistent with anabolic steroids.”

   Liver injury can be caused by alcohol abuse, Tylenol and NSAIDS. A Blackstone product may

   not have been the cause of the complaining witnesses’ injury; but that cannot be shown without

   complete medical records.

          C.      The Government’s New Justifications Do Not Make the Testimony
                  Admissible.

          After repeatedly portraying the complaining customers as relevant because they reported

   health problems that Blackstone dismissed, ignored, or covered up, the Government shifts gears,

   recasting these customers as reliance witnesses who can describe the product labeling, website

   content, and other representations they received before purchasing the Blackstone products. The

   Government argues on page 10-11 that these same witnesses are directly relevant to the scheme

   to defraud consumers and the FDA. The Government states on page 11:



                                                   6
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 7 of 12



                  A consumer who purchased Blackstone products is ideally situated
          (emphasis added) to provide evidence…. [T]he witness would testify that they
          purchased a Blackstone product because it was labeled as a dietary supplement.
          The witness could testify about the representations they relied upon in purchasing
          and consuming the product, whether from the label, Blackstone’s website, or
          other sources related to the Defendants. Similarly, the witness could testify
          whether omitted facts would have influenced their decision to purchase the
          product, such as a failure to inform them that the products were manufactured
          without current good manufacturing practices, or a failure to inform them that the
          steroid products were unapproved new drugs that the FDA had previously advised
          were unsafe and unapproved or even anabolic steroids that were unlawful to
          distribute.”

          All that decision making would have occurred prior to the injury. If that is the theory of

   relevance for calling these witnesses, then enlarged breast tissue is irrelevant. For sure,

   Grandmother C.D. must be excluded. She cannot testify to any of the above because her

   grandson purchased his product on Ebay, according to the Government. Below is the information

   provided in the Motion in Limine,

          C.D.. The Government provided their records about this grandmother who told
          them her minor grandson obtained a Blackstone product. Pretrial investigation by
          the FDA concluded he likely purchased the product on eBay. Grandmother C.D.
          described her grandson’s adverse effects as “jumpy, nervous and edgy.” She told
          the Government that she called Blackstone to complain about the product. The
          Defendants have been unable to find any Blackstone records of her alleged call.
          The grandson did not go to the doctor and there is no information indicating
          medical treatment. No medical records were provided in discovery.

          But reliance on Blackstone’s labels, website, or omissions is not the real reason the

   Government is calling these complaining witnesses. They are calling these complaining

   witnesses to prop up C.H. As soon as the witness testifies about any alleged injury, the medical

   records become relevant.

          D.     The Government is intentionally vague about which customers it intends to
                 call.

          The Government has not filed a Federal Rule of Evidence 404(b) Notice. In its Response,


                                                  7
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 8 of 12



   the Government is not specific about which, or even how many, complaining customers it

   intends to call at trial. Indeed, in n. 2 (p. 4), the Government purports to reserve to itself the right

   to call additional, unidentified, and undisclosed customers at any point in the trial. The

   Government states that on March 28, 2019, the Government filed a Motion in Support of

   Authorization to Use Alternative Victim Notification Procedures (DE 66). This is part of the

   Government’s statutory obligations under the Crime Victims’ Rights Act of 2004. The Court

   granted the motion allowing the use of a website for nationwide victim notification. Establishing

   a “public website for victim notification” (p. 4, n. 2) is hardly notice of an intent to call any

   witnesses.

          A passing mention (p.5) to “several consumer-victims” in a submission (DE 94) filed on

   April 16, 2019, the Unopposed Motion to Designate Case as Complex, Continue the Trial Date,

   Continue Pretrial Deadlines, and Exclude Time Under the Speedy Trial Act is not adequate

   notice. An electronic folder titled “Victim Records” containing records for several individuals (p.

   5) does not purport to identify these persons as trial witnesses or to supply the defense with the

   comprehensive medical records pertaining to them.

          The Government has produced a massive haystack, now taking the position that it is the

   defense obligation to have found the needle(s). Arguing that Defendants had “notice” based on a

   “No Contact Witness List” it produced in March of 2019, at the time of the arrests is unavailing

   and misleading.

          Lastly, the Government argues on page 12 that, “For each potential witness, Blackstone

   continued to sell the offending product after the victim witness contacted Blackstone.” This

   novel proposition -- that continuing to operate a business after receiving the first customer



                                                      8
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 9 of 12



   complaint is proof of a criminal conspiracy -- is not supported with a citation to any legal

   authority.

          If the Government gets to cherry pick its “handful” or an unlimited number of Blackstone

   customers from its public website to describe negative experiences in the prosecution of a

   criminal case, then Defendants have the right to call at least a sampling of the many, many

   customers who successfully used Blackstone products, followed all the directions, maintained

   their health and wellness, suffered no adverse events, and offered consistent praise for the

   company. See, e.g., United States v. Diallo, 40 F.3d 32, 35 (2d Cir. 1994) (defense witness

   should have been allowed to testify, because “[t]urnabout is fair play, even in federal court”).

   This will substantially lengthen the trial through the addition of still more “mini-trials. And this

   is precisely what the Motion in Limine is designed to prevent.

          E.      Conclusion.

          For all the reasons set forth in the Motion in Limine, these complaining customers should

   be excluded because they (1) would significantly alter the allegations in the Indictment by

   presenting testimony that various nutraceutical supplements caused adverse health and wellness

   effects, (2) would significantly lengthen the trial with wholly irrelevant matters, (3) will

   prejudice the jury against the Defendants by playing on the sympathy and emotion of the jury,

   (4) will impermissibly infer bad character, (5) will unfairly and prejudicially confuse the jury

   about the relevant issues in the case, (6) will tend to bolster the dubious claim that C.H. suffered

   serious bodily injury as a result of using Blackstone’s product, and (7) at least with respect to

   two of the customers, require the disclosure of new medical records and add additional medical

   expert witness expense. Accordingly, the witnesses who should be excluded include K.S., T.L.,



                                                    9
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 10 of 12



   J.C., K.K., M.G., D.G., G.S., J.Z., C.D., R.R., S.L., S.N., and any other similarly situated

   individuals. The portions of the Indictment identified as surplusage relating to these witnesses

   should be stricken.

   DATED: September 7, 2021.
                                                      Respectfully submitted,


                                                      NANCY VORPE QUINLAN
                                                      Of Counsel
                                                      PERLET & SHINER, P.A.
                                                      Counsel For Anthony Ventrella
                                                      Northbridge Centre
                                                      515 North Flagler Drive, Suite 701
                                                      West Palm Beach, Florida 33401
                                                      (561) 721-0552 telephone
                                                      (561) 721-3049 facsimile
                                                      By: s/Nancy Vorpe Quinlan
                                                      Nancy Vorpe Quinlan, Esq.
                                                      Florida Bar No. 0593532
                                                      Nquinlan@palmbeachdefense.com


                                                      RICHARD G. LUBIN, P.A.
                                                      707 North Flagler Drive
                                                      West Palm Beach, FL 33401
                                                      Telephone: 561-655-2040
                                                      Facsimile: 561-655-2182
                                                      Email: rich@lubinlaw.com
                                                      Counsel for Aaron Singerman
                                                      By: /s/ Richard G. Lubin
                                                      RICHARD G. LUBIN
                                                      Fla. Bar No. 182249

                                                      /s/ Amy Morse
                                                      AMY MORSE, ESQ.
                                                      Morse & Morse, LLC
                                                      Of Counsel to Richard G. Lubin, P.A.
                                                      707 North Flagler Drive
                                                      West Palm Beach, FL 33401
                                                      T: (561) 651-4145;
                                                      F: (561) 655-2182


                                                 10
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 11 of 12



                                             Email: amy@morselegal.com
                                             FL Bar No.: 0388475
                                             Counsel for Aaron Singerman

                                             s/Benedict P. Kuehne
                                             BENEDICT P. KUEHNE
                                             Florida Bar No. 233293
                                             KUEHNE DAVIS LAW, P.A.
                                             100 S.E. 2nd St., Suite 3105
                                             Miami, FL 33131-2154
                                             Tel: 305-789-5989
                                             Fax: 305-789-5987
                                             ben.kuehne@kuehnelaw.com
                                             efiling@kuehnelaw.com
                                             Counsel for Phillip Braun

                                             s/Michael T. Davis
                                             MICHAEL T. DAVIS
                                             Florida Bar No.: 63374
                                             KUEHNE DAVIS LAW, P.A.
                                             100 S.E. 2nd St., Suite 3105
                                             Miami, FL 33131-2154
                                             Tel: 305-789-5989
                                             Fax: 305-789-5987
                                             mdavis@kuehnelaw.com
                                             efiling@kuehnelaw.com
                                             Counsel for Blackstone Labs, LLC

                                             s/Susan Dmitrovsky
                                             SUSAN DMITROVSKY
                                             Florida Bar No. 73296
                                             KUEHNE DAVIS LAW, P.A.
                                             100 S.E. 2nd St., Suite 3105
                                             Miami, FL 33131-2154
                                             Tel: 305-789-5989
                                             Fax: 305-789-5987
                                             susand@kuehnelaw.com
                                             Counsel for Blackstone Labs, LL

                                             /s/ J. Stephen Salter
                                             J. STEPHEN SALTER
                                             8975 Pompano Way
                                             Gulf Shores, Al 36542
                                             T: (205) 585-1776


                                        11
Case 9:19-cr-80030-WPD Document 465 Entered on FLSD Docket 09/07/2021 Page 12 of 12



                                                      umstakwit@aol.com
                                                      Counsel for James Boccuzzi


                                                      /s/ Robert J. Shearin
                                                      ROBERT J. SHEARIN
                                                      1700 South Federal Highway, Suite 501
                                                      Boca Raton, Fl 33432
                                                      T: (561) 706-7572
                                                      F: (561) 429-2987
                                                      R1shearin1@yahoo.com
                                                      Bar No.: 47759
                                                      Counsel for Ventech Labs, LLC

                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on September 7, 2021, I electronically filed the foregoing

   document with the Clerk of the Court by using the CM/ECF system, which will send a notice of

   electronic filing to all counsel of record.

                                                      s/Nancy Vorpe Quinlan, Esquire
                                                      Counsel for Anthony Ventrella




                                                 12
